 Case: 2:20-cv-05923-EAS-EPD Doc #: 5 Filed: 02/24/21 Page: 1 of 1 PAGEID #: 25




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JOY PRESTON,

              Plaintiff,
                                                  Case No.: 2:20-cv-5923
      v.                                          Judge Edmund A. Sargus, Jr.
                                                  Magistrate Judge Elizabeth P. Deavers

MIKE DEWINE, et al.,

              Defendants.


                                          ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on February 5, 2021. (ECF No. 4.) The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. (ECF No. 4.) For the reasons set forth in the

Report and Recommendation, this action is DISMISSED. The Clerk is directed to close this case.

       IT IS SO ORDERED.


2/24/2021                                  s/Edmund A. Sargus, Jr.
DATE                                       EDMUND A. SARGUS, JR.
                                           UNITED STATES DISTRICT JUDGE
